In the

    United States Court of Appeals
                  For the Seventh Circuit
                      ____________________

No. 16-1695
CHRISTOPHER S. STRECKENBACH,
                                                  Plaintiff-Appellant,
                                   v.

CHARLES VANDENSEN, et al.,
                                               Defendants-Appellees.
                      ____________________

              Appeal from the United States District Court
                 for the Eastern District of Wisconsin.
               No. 15-C-451 — Rudolph T. Randa, Judge.
                      ____________________

    ARGUED AUGUST 8, 2017 — DECIDED AUGUST 21, 2017
               ____________________

   Before WOOD, Chief Judge, and BAUER and EASTERBROOK,
Circuit Judges.
    EASTERBROOK, Circuit Judge. In November 2014 Christo-
pher Streckenbach, an inmate of Redgranite Correctional In-
stitution in Wisconsin, left two boxes of personal property
for his son to pick up. Under the prison’s policy, property on
deposit had to be collected within 30 days. If that did not oc-
cur, the prison’s staff was to ship the property to someone
the inmate had designated. But if the inmate’s account did
2                                                 No. 16-1695

not have enough money to cover shipping costs, the proper-
ty was to be destroyed. The policy warned inmates that they
were responsible for ensuring that their accounts had
enough money on the 30th day. Streckenbach’s son did not
retrieve the boxes within the allotted time, and Charles
VanDensen, the sergeant in charge of the mailroom, calcu-
lated a shipping cost of about $9.50, some $2 more than
Streckenbach had available. VanDensen had the property
destroyed. Streckenbach could have covered the shipping
costs had he planned for this expense and anticipated the
possibility that his son would not appear.
    Streckenbach contends in this suit under 42 U.S.C. §1983
that VanDensen violated the Due Process Clause of the Four-
teenth Amendment by destroying his property without no-
tice. He maintains that the policy, which Redgranite’s war-
den promulgated in 2013, had not been communicated to the
prisoners. Streckenbach contends that he did not see it on
the bulletin board (he asks the court to infer that whatever
he didn’t see was not there), that the prison’s library had on-
ly an older policy, and that the officer who received his box-
es failed to calculate the shipping charges and warn him that
he must maintain that amount in his account. According to
Streckenbach, the older policy he read in the library provid-
ed that, if the property was not picked up within 30 days,
the staff would ask the inmate how he wanted to proceed.
VanDensen did not do that and, Streckenbach contends,
thereby violated the Constitution.
   The district court granted summary judgment to Van-
Densen, giving two reasons. 2016 U.S. Dist. LEXIS 36994 (E.D.
Wis. Mar. 21, 2016). The first is that the complaint did not
specify the legal theories that Streckenbach relied on to op-
No. 16-1695                                                   3

pose the motion for summary judgment, and the second is
that VanDensen has qualified immunity. Neither of those
reasons suffices. Complaints need not plead law or spell out
theories of liability. Johnson v. Shelby, 135 S. Ct. 346 (2014).
And immunity depends on legal uncertainty. The proposi-
tion that property owners, including inmates, are entitled to
notice before their property is destroyed has been estab-
lished for a long time. See, e.g., Zinermon v. Burch, 494 U.S.
113, 132 (1990); Montanez v. Secretary, Pennsylvania Depart-
ment of Corrections, 773 F.3d 472, 484 (3d Cir. 2014).
     The problem with holding VanDensen liable is different:
it is that he was not responsible for giving notice. The policy
called for general notice by posting and specific notice by
calculating shipping costs when property was delivered for
pickup. We must accept Streckenbach’s contention that both
means of notice failed in his situation. But that failure cannot
be blamed on VanDensen. He was not responsible for man-
aging the bulletin board or the library, and he was not the
guard who received the boxes and failed to calculate the
shipping charges. All VanDensen did was carry out the poli-
cy after no one collected the boxes within 30 days. Strecken-
bach does not contend that VanDensen miscalculated the
shipping charges or the balance in his account. Errors oc-
curred, to Streckenbach’s detriment, but they were not Van-
Densen’s errors, and he is not vicariously liable for other
persons’ mistakes. See, e.g., Ashcroft v. Iqbal, 556 U.S. 662,
675–77 (2009); Vance v. Rumsfeld, 701 F.3d 193, 203–05 (7th
Cir. 2012) (en banc).
   Streckenbach maintains that VanDensen did make one
mistake: when looking over the paperwork, he should have
noticed that the file lacked a shipping-cost calculation made
4                                                    No. 16-1695

when the boxes were received; from this absence, Strecken-
bach insists, VanDensen should have inferred that the guard
who received the property failed to alert Streckenbach to the
2013 policy’s workings. That’s not an inevitable inference.
VanDensen might have thought that the guard who received
the boxes had notified Streckenbach but failed to fill out all
forms. It does not matter which inference is appropriate—or
indeed whether VanDensen noticed, or should have noticed,
the omission. For this aspect of Streckenbach’s argument ac-
cuses VanDensen of negligence, and negligent bureaucratic
errors do not violate the Due Process Clause. Daniels v. Wil-
liams, 474 U.S. 327, 336 (1986).
    Instead, the remedy (the “process due”) for careless
blunders that destroy property is litigation, under state law,
to recover the property’s value. See, e.g., Parratt v. Taylor, 451
U.S. 527 (1981), applied by Hudson v. Palmer, 468 U.S. 517,
530–36 (1984), to the intentional but mistaken destruction of
prisoners’ property. And that litigation need not be against
the person who made the mistake, a person who might have
immunity as a matter of state law even if not as a matter of
federal law. See Wis. Stat. §893.80(4) (immunity for state
employees who act within the scope of their duties); but see
Pries v. McMillon, 2008 WI App 167 ¶17 (no immunity for
negligent performance or omission of ministerial duties).
Wisconsin allows many kinds of tort claims against the state.
Wis. Stat. §893.51(1) (claims dealing with destruction of per-
sonal property), §893.80(1d) (waiver of immunity). The state
requires a claim to be filed with the Attorney General within
120 days of the loss, Wis. Stat. §893.82(3), and Streckenbach
missed that deadline, but VanDensen cannot be blamed—
nor can a would-be plaintiff avoid Parratt by waiting until a
state deadline has passed before filing a federal suit. Even
No. 16-1695                                                 5

after missing the deadline, Streckenbach has potential state-
law remedies against the responsible persons under the the-
ory of Pries, though not against the Department of Correc-
tions. See Mayhugh v. Wisconsin, 2015 WI 77 (July 10, 2015).
    Streckenbach’s complaint included as defendants several
state employees in addition to VanDensen. The district court
dismissed all of the additional defendants at the screening
stage, ruling that they were not responsible for the mistakes
made by the prison’s staff and could not be held vicariously
liable for those errors. Streckenbach asks us to remand to al-
low further proceedings against the defendants who were
warden, and deputy warden, of Redgranite in 2013, when
the policy was adopted. Administrators might be deemed
liable for the consequences of an unconstitutional policy, but
the 2013 policy cannot be condemned on the ground that it
authorizes property to be destroyed without notice. The pol-
icy itself provides for notice—both general notice by posting
and specific notice by calculating shipping costs when prop-
erty is received for pickup. That it does not provide for a
third notice (after the 30 days have lapsed) does not call its
validity into question. Notice matters only when there are
choices to be made. Once 30 days have run, the property has
not been picked up, and funds to ship it are unavailable,
there’s no choice left under the 2013 policy.
    Counsel for Streckenbach told us at oral argument that
the warden could be personally liable because it was fore-
seeable that subordinates would make operational errors.
But that’s just an argument for vicarious liability. As we
have already explained, the people who make the errors, not
the people who devised the policy, are the ones responsible
for those errors. Every policy, in and out of prison, can be
6                                                 No. 16-1695

undermined by operational gaffes. Applications for Social
Security disability benefits may be denied erroneously,
sometimes without hearings, but this does not imply per-
sonal liability for Members of Congress and Administrators
of Social Security who devised the policies being misapplied.
Zoning laws may be misunderstood and lawful develop-
ment prevented, producing losses to property owners. Peo-
ple may engage in costly but unnecessary repairs when in-
spectors misread building codes. Yet these errors do not lead
to liability for the persons who wrote the zoning laws or the
building codes. See Vance, 701 F.3d at 203–05 (majority opin-
ion), 209–10 (Wood, J., concurring).
    We grant that some policies lead to more errors than oth-
ers. The more complex the policy, the more occasions for
something to go wrong. The 2013 policy may have been in
that category, for it was replaced in 2015 with a simpler rule
that remains in effect. Under the 2015 policy inmates who
want to get rid of property have two options: ship it at their
own expense or have it destroyed. The option to leave the
property for pickup has been abolished. The new policy
eliminates the risk that inmates will misunderstand their op-
tions, since they must pay shipping costs when they drop off
the property. It also eliminates an option that some inmates
found valuable. Whether the 2015 policy is beneficial for in-
mates on balance is not a question we need answer. All we
hold today is that VanDensen, the prison’s warden, and the
deputy warden are not personally liable in damages under
§1983 for the negligence of other employees, or given Daniels
even for their own negligence.
                                                    AFFIRMED